DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8,10-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kleen (Pub. No.: US. 20050057528 A1).

Regarding claim 1, Kleen teaches an electronic device (FIG. 1-3,  a touch-sensitive screen 1), comprising: a deformation interface (FIG. 1-3, touch-sensitive surface 8) configured to change in shape by receiving an external force (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation”); an external force sensor  (paragraph [0024], “when touched and when mechanical deformation occurs”) configured to detect an external force applied to the deformation interface (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation, which signal can be detected and which represents in electrical form the command signal that has been input by the user”, sufficient deformation touch due to the touch when touched is detecting an external force); and an information transmitting unit (FIG. 1-3, control device 9) configured to transmit information in accordance with the external force detected by the external force sensor (paragraph [0024], “when mechanical deformation occurs, generates an electric signal at the site of deformation, which signal can be detected and which represents in electrical form the command signal that has been input by the user”).

Regarding claim 2, Kleen further teaches the information transmitting unit is configured to transmit, to a user, information in accordance with the external force (paragraph [0028], “This means that not only does the user feel the position of the control element and know that he is touching the correct section of the user interface with his finger 10, but he also immediately receives through his finger a haptically perceptible information signal indicating that he can in fact input a command via said control element”).

Regarding claim 3, Kleen further teaches a state changing unit configured to change a state of the deformation interface, wherein the information transmitting unit includes a state change control unit configured to control an operation of the state changing unit (paragraph [0028], “In order to give the operator the first information
that is possible via the element, the piezoelectric layer 6, ie the layer part 7 already driven and deformed for display of the operating element, is driven via the drive device 7, It is oscillated at a specific frequency f1, which is particularly low”), the deformation interface is configured to form a switch for operating an operation target device being a device that is a control target, and the state change control unit is configured to control an operation of the state changing unit in accordance with the external force detected by the external force sensor (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1 in order to give the user the haptically perceptible acknowledgement signal to the effect that his command input has been recognized and that a command signal has been generated”).

Regarding claim 4, Kleen further teaches the state changing unit is configured to change at least one of stiffness and a shape of the deformation interface (FIG. 2, and paragraph [0030], “the layer sections 7 can be actuated at a low voltage to provide the information "active state" such that the displacement thereof is slight and consequently a lower mechanical deformation and thus a weaker impulse is transmitted, whilst to provide the "acknowledgement," the layer sections 7 are actuated at the same frequency but at a higher voltage, which leads to a perceptibly greater mechanical displacement and thus to a stronger mechanical impulse that can be perceived by the use”).

Regarding claim 6, Kleen further teaches the state changing unit is configured to change a state of the deformation interface using an electromagnetic force (FIG. 2 and paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation” piezoelectric layer is deformed by electromagnetic force).

Regarding claim 7, Kleen further teaches the information transmitting unit includes an information output unit (FIG. 5, a,z) configured to output the information and an output information control unit (FIG. 5, 13a, 13b) configured to control the information output unit (paragraph [0032], “two control elements 13, which can be displayed to the user three-dimensionally in the manner described above. Let us assume that the user would like to change the parameter "a", which is possible by pressing the control element 13a, which is marked with the "+" sign”), and the output information control unit is configured to control the information output unit to output information that enables an operation of an operation target device being a device that is a control target to be predicted or information in accordance with an operation of the device (paragraph [0033], “The parameter "a" changes continuously, as long as the control element 13a is pressed. This is effected for a time .DELTA.t, until the parameter has changed to its maximum value "z". A further change of parameter is impossible or would result in the parameter being changed into a danger zone, which is not supposed to happen. In order to inform the user thereof, the frequency at which the acknowledgement signal is generated via the piezoelectric layer and hence via the control element 13a changes perceptibly compared to the frequency f2, such that the user can easily detect this”).

Regarding claim 8, Kleen further teaches the information output unit includes a light-emitting unit of which a state of light emission is changeable (paragraph [0003], the display on the screen changes or the region that has been touched, which has shown an input key or suchlike for example, is shown in a different color, etc), and the output information control unit is configured to control the state of light emission (paragraph [0003], “a corresponding command signal resulting from the command input is produced and supplied to the data processing device. If the touch has been sufficient to input a command, that is, if a command signal has been generated, then an optical acknowledgement is usually made via the screen. For instance, the display on the screen changes or the region that has been touched, which has shown an input key or suchlike for example, is shown in a different color, etc”).

Regarding claim 10, Kleen teaches a deformation interface (FIG. 1-3, touch surface 8) configured to form a switch for operating an operation target device being a device to be a control target (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1”), and configured to change in shape by receiving an external force (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs”); an external force sensor(paragraph [0024], “when touched and when mechanical deformation occurs”) configured to detect an external force applied to the deformation interface (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation, which signal can be detected and which represents in electrical form the command signal that has been input by the user”, sufficient deformation touch due to the touch when touched is detecting an external force”); and an information transmitting unit configured to transmit, to a user, information in accordance with the external force detected by the external force sensor  (paragraph [0024], “when mechanical deformation occurs, generates an electric signal at the site of deformation, which signal can be detected and which represents in electrical form the command signal that has been input by the user”).

Regarding claim 11, Kleen further teaches the operation target device includes a lighting apparatus capable of changing illuminance of light to be emitted (paragraph [0003], (paragraph [0003], the display on the screen changes or the region that has been touched, which has shown an input key or suchlike for example, is shown in a different color, etc), the information transmitting unit includes an illuminance control unit configured to control the illuminance in accordance with an external force detected by the external force sensor (paragraph [0015], “ta display using input keys or "buttons" should be considered in the first instance. It is also possible, however, to display control or sliding elements, similar to the "scroll bars" that are known from conventional screen displays, with which it is possible to "browse" on conventional PC-screens”), and the illuminance control unit is configured to control the illuminance in accordance with the external force detected by the external force sensor so that a user of the lighting apparatus is provided with information for feeding back a result of operating the lighting apparatus (FIG. 2  and paragraph [0027], “actuation of the piezoelectric layer to display three-dimensionally, by means of the piezoelectric layer 6, a control element, for example, which is only displayed optically by the liquid crystal display 2 in the area A that is shown with a dotted line in FIG. 2, that is, it is possible to display said control element externally in a manner that can be felt by touch. For this purpose, via the actuating electrode matrix that is not shown in further detail, a plurality of local layer sections 7, which are arranged above the region A of the liquid crystal display A in which the control element is shown optically, are actuated such that they change their shape and as a result thereof a local increase can be achieved in said area, as is shown in FIG. 2. After the user interface 8, which is sufficiently flexible”).

Regarding claim 12, Kleen further teaches a state changing unit configured to change a shape of the deformation interface (paragraph [0028], “In order to give the operator the first information that is possible via the element, the piezoelectric layer 6, ie the layer part 7 already driven and deformed for display of the operating element, is driven via the drive device 7, It is oscillated at a specific frequency f1, which is particularly low”) and a state change control unit configured to control an operation of the state changing unit, wherein the state change control unit is configured to control an operation of the state changing unit in accordance with the external force detected by the external force sensor so that the user is provided with information for feeding back a result of operating the lighting apparatus (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1 in order to give the user the haptically perceptible acknowledgement signal to the effect that his command input has been recognized and that a command signal has been generated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleen as applied to claim 4 above, and further in view of Heubel (US Pub No.: US 20090250267 A1).

Regarding claim 5, Kleen teaches limitations of claims 1-4 but does not disclose the state changing unit is configured to change a state of the deformation interface using a fluid.
Heubel teaches the state changing unit is configured to change a state of the deformation interface using a fluid (FIG. 5a-b) and paragraph [0063], “Haptic layer 512, in one embodiment, includes a grid of fluid filled cells 502, which further includes at least one thermal fluid pocket 504”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Heubel to incorporate fluid in haptic layer to  initiating a different activating cell generates a different haptic sensations (Heubel, paragraph [0063]).

Regarding claim 9, Kleen teaches limitations of claims 1-4 but does not disclose the information output unit includes a sound output unit (paragraph [0008], “a sound system) capable of outputting sound (paragraph [0008], “audible cues”), and the output information control unit is configured to control sound output from the sound output unit (paragraph [0008], “provide input confirmation when a user enters an input outside of visual cues, or audible cues when coupled with a sound system”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Heubel to incorporate sound output to provide configurable texture information to a user (Heubel, paragraph [0008]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleen (Pub. No.: US. 20050057528 A1) in view of Kaino et al. (Pub. No: US 20120194554 A1).

Regarding claim 13,  Regarding claim 10, Kleen teaches a deformation interface (FIG. 1-3, touch surface 8) configured to form a switch for operating an operation target device being a device to be a control target (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1”), and configured to change in shape by receiving an external force (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs”); an external force sensor(paragraph [0024], “when touched and when mechanical deformation occurs”) configured to detect an external force applied to the deformation interface (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation, which signal can be detected and which represents in electrical form the command signal that has been input by the user”, sufficient deformation touch due to the touch when touched is detecting an external force”); a state change control unit configured to control an operation of the state changing unit (paragraph [0028], “In order to give the operator the first information
that is possible via the element, the piezoelectric layer 6, ie the layer part 7 already driven and deformed for display of the operating element, is driven via the drive device 7, It is oscillated at a specific frequency f1, which is particularly low”), wherein the state change control unit is configured to operate the state changing unit so as to change stiffness of the deformation interface in accordance with at least one of an external force detected by the external force sensor  (FIG. 2, and paragraph [0030], “the layer sections 7 can be actuated at a low voltage to provide the information "active state" such that the displacement thereof is slight and consequently a lower mechanical deformation and thus a weaker impulse is transmitted, whilst to provide the "acknowledgement," the layer sections 7 are actuated at the same frequency but at a higher voltage, which leads to a perceptibly greater mechanical displacement and thus to a stronger mechanical impulse that can be perceived by the use”).

Kleen does not disclose a detection apparatus to detect an object existing in a range set in advance in a periphery of the deformation interface, wherein an object detected by the detection apparatus.

Kaino teaches a detection apparatus configured to detect an object existing in a range set in advance (paragraph [0061], “parameters that can be used by the danger recognition unit 170 in order to recognize a danger according to this embodiment. Referring to FIG. 6, twelve different parameters described herein are shown as an example of parameters that can be used by the danger recognition unit 170” in a periphery of the deformation interface (FIG. 1, and paragraph [0036], “he information processing device 100, the attention of the user Ua may be attracted to the screen of the information processing device 100”), wherein an object detected by the detection apparatus (paragraph [0060], “he danger recognition unit 170 may recognize a danger which is not recognized using the input image based on the distance from each real object measured by the range sensor of the sensor unit 104”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Heubel to incorporate Kiano to incorporate a detection unit (170) to recognize a danger faced by a user in the real space (Kiano, paragraph [0060]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleen (Pub. No.: US. 20050057528 A1) in view of Heubel (US Pub No.: US 20090250267 A1.)
 
Regarding claim 14, Kleen teaches a deformation interface configured to form a switch for setting, and configured to change in shape by receiving an external force; an external force sensor configured to detect an external force applied to the deformation interface (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation”); a state changing unit configured to change the shape of the deformation interface (paragraph [0028], “In order to give the operator the first information that is possible via the element, the piezoelectric layer 6, ie the layer part 7 already driven and deformed for display of the operating element, is driven via the drive device 7, It is oscillated at a specific frequency f1, which is particularly low”); a state change control unit configured to control an operation of the state changing unit; a dimming unit capable of changing a state of light emission of the deformation interface FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1 in order to give the user the haptically perceptible acknowledgement signal to the effect that his command input has been recognized and that a command signal has been generated”); and a light emission control unit configured to control the state of light emission in accordance with the set temperature  (FIG. 2  and paragraph [0027], “actuation of the piezoelectric layer to display three-dimensionally, by means of the piezoelectric layer 6, a control element, for example, which is only displayed optically by the liquid crystal display 2 in the area A that is shown with a dotted line in FIG. 2, that is, it is possible to display said control element externally in a manner that can be felt by touch. For this purpose, via the actuating electrode matrix that is not shown in further detail, a plurality of local layer sections 7, which are arranged above the region A of the liquid crystal display A in which the control element is shown optically, are actuated such that they change their shape and as a result thereof a local increase can be achieved in said area, as is shown in FIG. 2. After the user interface 8, which is sufficiently flexible”).

Kleen does not explicitly disclose a temperature regulating apparatus capable of changing a temperature of a fluid to be supplied, a temperature of the fluid, and configured to change in shape by receiving an external force.

Heubel  teaches a temperature regulating apparatus (paragraph [0064], “Activating cell 510, in one embodiment, is a heater, which is capable of heating an associated thermal fluid pocket 504 “) capable of changing a temperature of a fluid to be supplied (paragraph [0063], “a grid of fluid filled cells 502, which further includes at least one thermal fluid pocket 504 and an associated activating cell 510”), a temperature of the fluid, and configured to change in shape by receiving an external force (paragraph [0066], “Each localized strain is created by a heated thermal fluid pocket 504 wherein the heat is generated by an associated activating cell 510. In one embodiment, a thermal fluid pocket 504 changes its physical shape in accordance with the temperature of the fluid in the pocket”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Heubel to incorporate a heater and thermal fluid as thermal fluid pocket changes its physical shape in accordance with the temperature of the fluid in the pocket (Heuber, paragraph [0066]).

Regarding claim 15, Kleen teaches an external force sensor configured to detect an external force applied to the deformation interfaces (paragraph [0024], “the upper surface of the piezoelectric layer 6 the touch-sensitive surface 8 is applied, consisting of a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation”); a state changing unit configured to change the shape of the deformation interfaces (paragraph [0028], “In order to give the operator the first information that is possible via the element, the piezoelectric layer 6, ie the layer part 7 already driven and deformed for display of the operating element, is driven via the drive device 7, It is oscillated at a specific frequency f1, which is particularly low”); and a state change control unit configured to control an operation of the state changing unit  (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1 in order to give the user the haptically perceptible acknowledgement signal to the effect that his command input has been recognized and that a command signal has been generated”), wherein at least one of the plurality of deformation interfaces is configured to form a switch for operating an operation target device being a device to be a control target (FIG. 2 and paragraph [0029], “This leads firstly to the detection matrix of the user interface 8, which, as mentioned above, is not shown in further detail, producing an electric signal S when the touch is sufficient, which signal shows the electric information as the consequence of the command input. Said signal S is transmitted to the control unit 9. As soon as the signal is present, the control device 9 then actuates the layer sections 7 that have already been actuated beforehand in such a way that they vibrate at a frequency f2 which is perceptibly higher than the frequency f1”), and the state change control unit is configured to control, in accordance with an option of the operation, an operation of the state changing unit so that the plurality of deformation interfaces being arranged in a grid pattern (paragraph [0024], “a touch-sensitive, usually capacitative matrix, which when touched and when mechanical deformation occurs, generates an electric signal at the site of deformation”) cause a user of the device to recognize a graphic (paragraph [0026], “Assigned to the screen 1 is a control device 9, for the control thereof, which firstly controls an image shown via the liquid crystal display 2, and which further communicates with the piezoelectric layer 6 and with the user interface 8”).

Kleen does not explicitly disclose a plurality of deformation interfaces being arranged in a grid pattern on a flat surface set in advance and configured to change in shape by receiving an external force.

Heubel teaches a plurality of deformation interfaces being arranged in a grid pattern on a flat surface set in advance (FIG.  4 (a) and paragraph [0054], “A grid or an array of piezoelectric materials 404 in one embodiment is constructed to form a piezoelectric or haptic layer, which also has a top and a bottom surface”) and configured to change in shape by receiving an external force (paragraph [0054], “Each region 410 includes at least one piezoelectric material 404 wherein piezoelectric material 404 is used to generate haptic effects independent of other piezoelectric region 410 in piezoelectric layer”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Heubel to incorporate a grid pattern on a flat surface that multiple adjacent or neighboring regions 410 are capable of generating multiple haptic effects in response to multiple substantially simultaneous touches (Heubel, paragraph [0054]).

Allowable Subject Matter
Claims 16-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 16. the prior art fails to teach or reasonably suggest an information provision system comprising “a proximity sensor configured to detect an object that approaches the deformation interface, wherein the state change control unit is configured to control an operation of the state changing unit so that the deformation interface protrudes from the flat surface when the proximity sensor detects the object, and the protruding deformation interface is configured to form a switch for operating an operation target device being a device to be a control target”, in combination with the other limitations of the claim.

Dependent claim 17 is allowed by virtue of its dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831